               Case 18-11801-LSS      Doc 735    Filed 11/01/18    Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                            :   Chapter 11
                                                  :
J&M SALES, INC., et al.,                          :   Case No. 18-11801 (LLS)
                                                  :
               Debtors.                           :   (Jointly Administered)


                        MOTION AND ORDER FOR ADMISSION
                       PRO HAC VICE OF DAREN M. SCHLECTER

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Daren M. Schlecter, Esquire of the Law Offices of Daren M. Schlecter
to represent Sheila Biddle in the above-captioned matter.


Dated: November 1, 2018                    COZEN O’CONNOR


                                           /s/ Thomas J. Francella, Jr.
                                           Thomas J. Francella, Jr. (No. 3835)
                                           1201 North Market Street, Suite 1001
                                           Wilmington, DE 19801
                                           Telephone: (302) 295-2023
                                           Delaware Counsel to
                                           Sheila Biddle

                              ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
              Case 18-11801-LSS          Doc 735     Filed 11/01/18     Page 2 of 2



          CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, and
am admitted, practicing and in good standing as a member of the bars of the State of California.
I submit to the disciplinary jurisdiction of this Court for any alleged misconduct, which occurs in
the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further
certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.


Dated: November 1, 2018                       /s/Daren M. Schlecter
                                              Daren M. Schlecter, Esq.
                                              THE LAW OFFICE OF DAREN M. SCHLECTER
                                              1925 Century Park East- Suite 830
                                               Los Angeles, CA 90067
                                              Telephone: (310) 553-5815
                                              Email: daren@schlecterlaw.com




                                                 2
